                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. EDCV 18-01628-DSF (AFM)                                         Date: February 8, 2019
Title      DAMEYION T. KENNEDY v. RAYMOND MADDEN



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Petitioner:                  Attorneys Present for Respondent:
                      N/A                                                 N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE WHY STAY SHOULD NOT BE
VACATED

On October 30, 2018, this action was stayed pursuant to Kelly v. Small, 315 F.3d 1063 (9th
Cir. 2003). The order granting a stay directed petitioner to present his unexhausted claims to
the California Supreme Court within twenty-one (21) days from the date of the order. (ECF
No. 16.)

On December 4, 2018, petitioner filed a “Notice of Compliance” with the Court’s order. (ECF
No. Contrary to the order, however, petitioner did not file a petition in the California Supreme
Court. Instead, petitioner filed a petition in the California Superior Court. On December 21,
2018, petitioner filed a status report indicating that the California Superior Court had denied
his petition based upon procedural grounds. (ECF No. 18.) Further, petitioner requested that
the Court “proceed with the litigation of the pending habeas corpus proceeding and request[s]
this [C]ourt to set a briefing schedule.” (ECF No. 18 at 2.) In an order dated December 26,
2018, the Court sought clarification of petitioner’s intention, noting that it appeared that
petitioner sought to vacate the stay and proceed on the basis of the original petition without
amending it to include newly exhausted claims. (ECF No. 19.)

Petitioner responded to the Court’s request for clarification by stating “I intend to continue to
pursue my state remedies with the stay in place and later move to amend in federal court.”
(ECF No. 20.)




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. EDCV 18-01628-DSF (AFM)                                    Date: February 8, 2019
Title      DAMEYION T. KENNEDY v. RAYMOND MADDEN


Nothing in the record indicates that petitioner has complied with the October 30, 2018 order
by filing a petition in the California Supreme Court. Presenting claims to the Superior Court
is insufficient to satisfy the exhaustion requirement. Furthermore, reference to the docket of
the California Supreme Court (see http://appellatecases.courtinfo.ca.gov) does not reveal any
filing by petitioner.

Petitioner is directed to show cause why the stay entered in this case should not be vacated.
Specifically, within twenty-one (21) days of the date of this order, petitioner shall file and
serve a response clearly stating whether he has filed a petition in the California Supreme Court
and, if not, explain why he has failed to do so. Absent good cause, petitioner’s failure to
comply with the Court’s October 30, 2018 order may result in an order vacating the stay and
directing respondent to file a response to the petition previously filed in this action.

It is so ordered.




                                                                                           :
                                                              Initials of Preparer        ib




CV-90 (03/15)                       Civil Minutes – General                          Page 2 of 2
